ACCEPTED
                                                                                               08-21-00135-CV
                                                                                   EIGHTH COURT OF APPEALS
                                                                                              EL PASO, TEXAS
                                     08-21-00135-CV                                         10/28/2021 1:03 PM
                                                                                        ELIZABETH G. FLORES
                                                                                                        CLERK

                                 IN THE COURT OF APPEALS
                             FOR THE EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS                          FILED IN
                                                                       8th COURT OF APPEALS
                                                                           EL PASO, TEXAS
OSVALDO RODRIGUEZ BORUNDA                             §                10/28/2021 1:03:50 PM
AND EDITORA PASO DEL NORTE,                           §                 ELIZABETH G. FLORES
S.A. DE C.V.,                                         §                         Clerk
                                                      §
         Appellants,                                  §
                                                      §
v.                                                    §   No. 08-21-00135-CV
                                                      §
FREE AND SOVEREIGN STATE OF                           §
CHIHUAHUA,                                            §
                                                      §
         Appellee.                                    §


                   APPELLANTS’ FIRST UNOPPOSED MOTION
                 FOR EXTENSION OF TIME TO FILE REPLY BRIEF


TO THE HONORABLE COURT OF APPEALS:

         COMES NOW Osvaldo Rodriguez Borunda and Editora Paso Del Norte,

S.A. de C.V., Appellants, and files this, their First Unopposed Motion for an

Extension of Time to File Appellants’ Reply Brief, and in support thereof, would

respectfully show as follows:

         1.       Appellants filed their Brief on September 2, 2021.

         2.       Appellee’s Response Brief was due on September 30, 2021. Appellee

was granted an extension until October 13, 2021 to file his Brief.

         3.       Appellee filed his Response Brief on October 14, 2021.


{1130.153/HDAV/06856112.1}
         4.       Appellants’ Reply Brief is due to be filed November 3, 2021.

         5.       Appellants request an extension of time to November 15, 2021 to file

their Reply Brief.

         6.       This extension is requested because Appellants’ attorney will be

unable to complete the Reply Brief by the due date because of counsel’s

responsibilities on other urgent client matters.

         7.       This is Appellants’ first motion for an extension of time to file

Appellants’ Reply Brief. This request is not made for purposes of delay, but so

that justice may be done. Appellee has consented to this request.

         8.       For these reasons, Appellants, requests an extension of time to

November 15, 2021 to file Appellants’ Reply Brief, and such other and further

relief to which they may be justly entitled.

                                    Respectfully submitted,

                                    GORDON DAVIS JOHNSON & SHANE P.C.
                                    4695 N. Mesa Street
                                    El Paso, Texas 79912
                                    (915) 545-1133
                                    (915) 545-4433 (Fax)
                                    hdavis@eplawyers.com


                                    By:    /s/ Harrel L. Davis
                                           Harrel L. Davis III
                                           State Bar No. 05567560
                                           Attorney for Appellants




{1130.153/HDAV/06856112.1}
                               CERTIFICATE OF SERVICE

         I hereby certify that a true and correct copy of the foregoing was filed with

the Court via the EFile.TXCourts.gov system on October 28, 2021. All attorneys

identified with the Court for electronic service on record in this case were served

by electronic service in accordance with the EFile.TXCourts.gov system.


                                               /s/ Harrel L. Davis
                                               Harrel L. Davis III


                             CERTIFICATE OF CONFERENCE

       The undersigned attorney has conferred with counsel for Appellee who
stated he does not oppose this motion.

                                               /s/ Harrel L. Davis
                                               Harrel L. Davis III




{1130.153/HDAV/06856112.1}
                         Automated Certificate of eService
This automated certificate of service was created by the efiling system.
The filer served this document via email generated by the efiling system
on the date and to the persons listed below. The rules governing
certificates of service have not changed. Filers must still provide a
certificate of service that complies with all applicable rules.

Virginia Rust on behalf of Harrel Davis III
Bar No. 5567560
vrust@eplawyers.com
Envelope ID: 58633589
Status as of 10/28/2021 2:34 PM MST

Associated Case Party: Editora Paso Del Norte, S.A. de C.V.

Name                BarNumber Email                         TimestampSubmitted    Status

Harrel LDavis III              hdavis@eplawyers.com         10/28/2021 1:03:50 PM SENT

Virginia Rust                  vrust@eplawyers.com          10/28/2021 1:03:50 PM SENT

Cynthia Canales                ccanales@eplawyers.com       10/28/2021 1:03:50 PM SENT

Victoria Pena                  vpena@eplawyers.com          10/28/2021 1:03:50 PM SENT



Associated Case Party: Free and Sovereign State of Chihuahua

Name                  BarNumber Email                        TimestampSubmitted      Status

Jessica Salto                    jsalto@txattorneys.com      10/28/2021 1:03:50 PM   SENT

Caroline Adams                   cadams@txattorneys.com      10/28/2021 1:03:50 PM   SENT

Christopher Leavitt              cleavitt@txattorneys.com    10/28/2021 1:03:50 PM   SENT

Anthony Buzbee                   tbuzbee@txattorneys.com 10/28/2021 1:03:50 PM       SENT



Case Contacts

Name                BarNumber Email                           TimestampSubmitted     Status

R. Yetter                     pyetter@yettercoleman.com       10/28/2021 1:03:50 PM SENT

Matthew Zorn                  mzorn@yettercoleman.com         10/28/2021 1:03:50 PM SENT

Lisa Prince                   lprince@yettercoleman.com       10/28/2021 1:03:50 PM SENT

Bryce Callahan                bcallahan@yettercoleman.com     10/28/2021 1:03:50 PM SENT

Victor Firth                  vfirth@f-jlaw.com               10/28/2021 1:03:50 PM SENT